MEMORANDUM OPINION
| THIBODEAUX, J.
In this personal injury case, the defendant, Mack Stevenson, appeals the judgment of the trial court which awarded the plaintiff, Anita Vlk, general damages in the amount of $50,000 plus special damages in the amount of $18,580.36. Because the plaintiffs demand was limited to the maximum amount of $50,000, both parties have agreed that the judgment should have awarded $50,000 only, plus interest and costs, subject to a credit for any prior insurance payments. The defendant contends that the award of general damages *1248was excessive, the allocation of fault was erroneous, and the assessment of all court costs against him was an abuse of discretion.
We have carefully reviewed the record in light of the appellate standards of review for general damages and apportionment of fault enunciated in Youn v. Maritime Overseas Corp., 623 So.2d 1257 (La. 1993), cert. denied, 510 U.S. 1114, 114 S.Ct. 1059, 127 L.Ed.2d 379 (1994), and Clement v. Frey, 95-1119 (La.1/16/96); 666 So.2d 607. We conclude that the trial court did not abuse its discretion in its award of damages nor was it manifestly erroneous in its assessment of fault. We further conclude that the award of court costs was not an abuse of discretion.
Because both parties agree that the amount in controversy could not exceed $50,000, we amend the judgment to award $50,000 plus interest and costs, subject to a credit for the prior insurance payment.
CONCLUSION
For the foregoing reasons, the judgment of the trial court is amended to reduce the judgment to the sum of $50,000, plus interest and costs, subject to a credit | Pfor the prior insurance payment of $10,404.09. As amended, the judgment is affirmed.
All costs are assessed to Mack Stevenson.
AMENDED AND, AS AMENDED, AFFIRMED.